Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-8 recites the limitation "Sequence ID #1" “Sequence ID #2”, “Sequence ID #3”, Sequence ID #4”and Sequence ID #5”, in various lines.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A DIY medical diagnosis app” March 23, 2014, weblink: https://www.kurzweilai.net/a-diy-medical-diagnosis-app accessed on 12/19/2019 hereinafter “Colorimetrix 2014”) in view of Edwards (2014/0235963) and further in view of Mizusawa et al (WO2014/192907) and further in view of Leung et al (USP 8,748,104)  .
Regarding claim 1. Colorimetrix 2014 teach a personal health monitoring system comprising: A saliva sample collection device (Pg. 2, How it works step 1: saliva tested with colorimetric test), a smartphone personal communication device incorporating one or more central processing units, internet connection means, health sample subsequent analysis hardware, health sample interpretation software and communication of saliva sample health care results (Pg. 2, How it works steps 2-3).  It is noted the system can perform various analysis in the absence of real-time glucose analysis. (pg. 1 para. 3: HIV, tuberculosis, malaria, kidney disease, and urinary tract infections).  Colorimetrix is silent to an artificial intelligence element and cloud computing element.  
Edwards et al teach medical device where the data is transmitted to a mobile computing device. (Abstract).   Edwards et al teach transmitting medical sensor data to an artificial intelligence tool made available by Internet cloud services 106 ("cloud computing element for interpretation and communication of glucose in saliva sample health care results"). For example, the artificial intelligence tool may determine trends from the medical data and may provide the trends to a physician for review (Para. 0048). It is desirable to provide trends to allow the physicians proper diagnostic and preventative steps to treatment. Combining prior art elements according to known methods to yield predictable results is known. Therefore it would have been obvious to one of ordinary skill in the art to combine the artificial intelligence element and cloud computing element of Edwards to system of Colorimetrix 2014 to provide the above advantages of providing trends to allow the physicians proper diagnostic and preventative steps to treatment.
Colorimetrix 2014/Edwards fail to teach additionally comprises genetic analysis hardware reporting microRNA levels corresponding to Alzheimer's risk factors determined by comparative microRNA analysis wherein microRNA levels are selected from the group consisting of microRNA 4508, microRNA-6087, microRNA-133a-3P, microRNA-1-3p and microRNA-4492.   
Mizusawa et al teach biomarkers to differentiate between motor nerve disorders using microRNA including miR-4492 (Pg. 1. Claim 1).  microRNA expression is known to change in neurodegenerative diseases such as Alzheimer’s (p. 4 para 9) It is advantageous to use microRNA as an accurate way to diagnose diseases in the body.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the microRNA of Mizusawa to the Colorimetrix 2014/Edwards to provide the above advantage of accurately diagnosing diseases in the body.  
Colorimetrix 2014/Edwards/Mizusawa are silent to a salivary strip which contains aptamers.  
Leung teach lateral flow assay detection for skeletal Troponin I protein using aptamers (col. 8 lines 56-64).  It is desirable to provide a personal monitoring of diagnostic biomarkers such as skeletal troponin to detect potential cardiac injury (col. 1 lines 15-21). Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the lateral flow assay containing one or more cardiac health detection aptamers of Leung to the salivary strip of Colorimetrix 2014/Edwards/Mizusawa to provide the above advantage of detecting potential cardiac injury.   
Regarding claims 5-8, the limitations these claims are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art. Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentablility to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).  It is noted that the device of Colorimetrix 2014/Edwards/Mizusawa/Leung is fully capable of detecting microRNA levels.  
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorimetrix 2014/Edwards/Mizusawa/Leung  in view of Holmes (US 2014/0296089).
  Regarding claims 9-10, Colorimetrix 2014/Edwards/Mizusawa/Leung fails to teach enzyme-linked immunosorbent assay (ELISA) chemical analysis functionality; chromatography and mass spectrometry functionality.
Holmes teach a system for sample assay.  Holmes teach the (ELISA) chemical analysis functionality (Para. 1731-1733), chromatography and mass spectrometry functionality (Para. 0008,0070) It is desirable to provide enzyme-linked immunosorbent assay (ELISA) chemical analysis functionality; chromatography and mass spectrometry functionality.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the enzyme-linked immunosorbent assay (ELISA) chemical analysis functionality; chromatography and mass spectrometry functionality of Holmes to the Colorimetrix 2014/Edwards/Mizusawa/Leung/Chakraborty/Moeller/Peralta/Sinden system to provide the above advantage of allowing for assays that are specific for an individual antigen.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorimetrix 2014/Edwards/Mizusawa/Leung/Holmes and further in view of Roberts et al (US 2016/0007893).
Colorimetrix 2014/Edwards/Mizusawa/Leung/Holmes fails to teach sample fungal analysis; sample microbial analysis; sample viral analysis.
Roberts teach devices, systems and methods are provided for the real-time detection of disease through constant or periodic monitoring of biomolecules in an individual without laboratory sampling. Biomolecule detector devices may be worn in contact with skin, or be implanted in fluid communication with a biological fluid to provide information and identity of disease-related circulating biomolecules in an individual (Abstract).  Roberts teach diseases also detected such as Alzheimer’s (Para. 0068).  It is advantageous to provide monitoring of fungal, microbial, and viral as potential diseases that manifest as secondary infections to other diseases.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the monitoring of fungal, microbial, and viral of Roberts to the device of Colorimetrix 2014/Edwards/Mizusawa/Leung/Holmes to provide the above advantage of monitoring potential diseases that manifest as secondary infections to other diseases.  
Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorimetrix 2014 and further in view of Chakraborty et al (US 2014147454)
Regarding claims 14, Colorimetrix teach a method for personal health data monitoring comprising the steps of: Sample preparation step by exposing a sample collection means to saliva, (Pg. 2, How it works step 1: saliva tested with colorimetric test).  Colorimetrix teach data reporting using a smartphone device but is silent to Subsequent sample genetic analysis step by health sample subsequent analysis hardware, Data transmission step wherein user microRNA results are sent to a user's smartphone device with results received from health sample subsequent analysis hardware operationally configured to analyze microRNA levels to determine Alzheimer's risk factors followed by, Data reporting step wherein a user's microRNA levels are presented in the form of Alzheimer's risk factor assessment.  It is noted the system can perform various analysis in the absence of real-time glucose analysis. (pg. 1 para. 3: HIV, tuberculosis, malaria, kidney disease, and urinary tract infections).
Chakraborty teach genetic analysis step to measure microRNA 6087 (Table 11, col. 72) related to the diagnosis of Alzheimer’s (Para. 0445: reads on Alzheimer’s risk factor).  It is advantageous to use microRNA as an accurate way to diagnose diseases in the body.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the genetic analysis step by health sample subsequent analysis hardware of microRNA  and diagnosing Alzheimer’s of Chakraborty et al to the Colorimetrix 2014 device to provide the above advantage of accurately diagnosing diseases such as Alzheimer’s in the body.
Colorimetrix/Chakraborty are silent to aptamer evaluation step wherein aptamer/target conjugate is optically assayed.  
Leung teach lateral flow assay detection for skeletal Troponin I protein using aptamers (col. 8 lines 56-64).  Leung teach the aptamer evaluation step wherein aptamer/target conjugate is optically assayed.  (col. 7 lines 21-50: aptamer complex conjugates detected using fluorescence with Luminex 200).  It is desirable to provide a personal monitoring of diagnostic biomarkers such as skeletal troponin to detect potential cardiac injury (col. 1 lines 15-21). Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the lateral flow assay containing one or more cardiac health detection aptamers of Leung to the salivary strip of Colorimetrix/Chakraborty to provide the above advantage of detecting potential cardiac injury.  
Regarding claim 15, Colorimetrix/Chakraborty/Leung teach a data alert wherein abnormal microRNA levels are reported to the user's family members and designated medical providers (Pg. 2, How it works step 2-3).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorimetrix 2014/ Chakraborty/Leung and further in view of Roberts et al (US 2016/0007893).
Regarding claim 16, Colorimetrix/Chakraborty/Leung teach device and method wherein the microRNA levels are selected from the group consisting of microRNA 4508, microRNA-6087, microRNA-133a-3P, microRNA-1-3p and microRNA-4492.   Colorimetrix/Chakraborty/Leung are silent to said sample collection means is additionally analyzed for fungal, viral and microbial risk factors.
Roberts teach devices, systems and methods are provided for the real-time detection of disease through constant or periodic monitoring of biomolecules in an individual without laboratory sampling. Biomolecule detector devices may be worn in contact with skin, or be implanted in fluid communication with a biological fluid to provide information and identity of disease-related circulating biomolecules in an individual (Abstract).  Roberts teach diseases also detected such as Alzheimer’s (Para. 0068).  It is advantageous to provide monitoring of fungal, microbial, and viral as potential diseases that manifest as secondary infections to other diseases.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the monitoring of fungal, microbial, and viral of Roberts to the device of Colorimetrix/Chakraborty/Leung to provide the above advantage of monitoring potential diseases that manifest as secondary infections to other diseases.  


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorimetrix 2014 and Edwards and further in view of Chakraborty et al (US 2014147454)
Regarding claim 18, Colorimetrix 2014 teach a personal health monitoring system comprising: A saliva sample collection device (Pg. 2, How it works step 1: saliva tested with colorimetric test), a smartphone personal communication device incorporating one or more central processing units, internet connection means, health sample subsequent analysis hardware, health sample interpretation software and communication of saliva sample health care results (Pg. 2, How it works steps 2-3). It is noted that the “Alzheimer’s” in the preamble is not supported by apparatus specific to Alzheimer’s monitoring.  The limitation is considered functional language and therefore the device of Colorimetrix is capable of detecting biomarkers associated with Alzheimer’s. Colorimetrix is silent to an artificial intelligence element and cloud computing element.  It is noted the system can perform various analysis in the absence of real-time glucose analysis. (pg. 1 para. 3: HIV, tuberculosis, malaria, kidney disease, and urinary tract infections).
Edwards et al teach medical device where the data is transmitted to a mobile computing device. (Abstract). The device can measure glucose using a glucose strip (Para. 0037). Edwards et al teach transmitting medical sensor data to an artificial intelligence tool made available by Internet cloud services 106 ("cloud computing element for interpretation and communication of glucose in saliva sample health care results"). For example, the artificial intelligence tool may determine trends from the medical data and may provide the trends to a physician for review (Para. 0048). It is desirable to provide trends to allow the physicians proper diagnostic and preventative steps to treatment. Combining prior art elements according to known methods to yield predictable results is known. Therefore it would have been obvious to one of ordinary skill in the art to combine the artificial intelligence element and cloud computing element of Edwards to system of Colorimetrix 2014 to provide the above advantages of providing trends to allow the physicians proper diagnostic and preventative steps to treatment.
Colorimetrix 2014/Edwards fail to teach additionally comprises genetic analysis hardware reporting microRNA levels corresponding to Sequence ID #1.   Mizusawa et al teach biomarkers to differentiate between motor nerve disorders using microRNA including miR-4492 (Pg. 1. Claim 1).  microRNA expression is known to change in neurodegenerative diseases (p. 4 para7) It is advantageous to use microRNA as an accurate way to diagnose diseases in the body.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the microRNA of Mizusawa to the Colorimetrix 2014/Edwards to provide the above advantage of accurately diagnosing diseases in the body.
Colorimetrix/Edwards/Chakraborty are silent to the strip contains aptamers.  
Leung teach lateral flow assay detection for skeletal Troponin I protein using aptamers (col. 8 lines 56-64).  Leung teach the aptamer evaluation step wherein aptamer/target conjugate is optically assayed.  (col. 7 lines 21-50: aptamer complex conjugates detected using fluorescence with Luminex 200).  It is desirable to provide a personal monitoring of diagnostic biomarkers such as skeletal troponin to detect potential cardiac injury (col. 1 lines 15-21). Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the lateral flow assay containing one or more cardiac health detection aptamers of Leung to the salivary strip of Colorimetrix/Edwards/Chakraborty to provide the above advantage of detecting potential cardiac injury.  
Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 14, 18, Applicants argue that “absent a need to test for glucose Colorimetrix is simply not relevant…” This is not convincing because the saliva collection device of Colorimetrix is capable performing various analysis in the absence of real-time glucose analysis. (pg. 1 para. 3: HIV, tuberculosis, malaria, kidney disease, and urinary tract infections) . Applicants argue that the comparative microRNA analysis is not just identification of MicroRNA, but comparative analysis in Table 2.  This is not convincing because the claim does not require the analysis as in table 2, but just the microRNA be selected from the group consisting of the listed markers.  It is noted that Mizusawa and Chakraborty are fully capable of comparison of the microRNA markers.
Regarding claims 5-8, the argument regarding the comparison is not convincing as these limitations are directed to an apparatus and the functional language of comparing the expression levels is considered functional language that the Colorimetrix 2014/Edwards/Mizusawa is capable of performing.
Regarding claim 9-10, the argument that a reference Holmes is inoperable is not convincing because the teaching taught by the Holmes reference is enabled.
Regarding claims 11-13, Applicant argues that “health sample analysis subsequent hardware” undertakes the “real time” detection.  This is not convincing because the device of Colorimetrix 2014/Edwards/Mizusawa and the device of Robert both incorporate health sample analysis subsequent hardware for the analysis.
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798